Citation Nr: 0112709	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 17, 1998, 
for the grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in October 1998.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to nonservice-
connected pension benefits was received at the RO on April 
11, 1990.  

2.  At the time of the receipt of the claim the veteran's 
compensable disabilities are evaluated as follows: dysthymic 
disorder, 70 percent disabling; lumbar dorsal paravertebral 
fibromyositis, and degenerative arthritis of the spine, 20 
percent disabling; and a gastrointestinal disorder, 10 
percent disabling.  The combined evaluation is 80 percent.

3.  The veteran was born in March 1953, has a high school 
education, and reportedly had not worked since 1974 when he 
was on active duty

4.  At the time of the receipt of his claim the veteran was 
permanently and totally disabled.

5.  The effective date for the grant of non-service connected 
pension benefits is April 11, 1990, the date of receipt of 
claim.



CONCLUSION OF LAW

The criteria for an earlier effective date of April 11, 1990 
for the grant of non-service connected pension benefits have 
been met.  38 U.S.C.A. § 1521, 5110 (West 1991); 38 C.F.R. 
§§ 3.340, 3.342, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that that from 1988 to 1990 the veteran 
received treatment on numerous occasions at VA and private 
facilities primarily for a psychiatric disorder, diagnosed as 
schizophrenia paranoid type

At an April 11, 1990 hearing conducted at the RO regarding 
other issues, the veteran raised a claim of entitlement to 
service connection for nonservice-connected pension benefits 
and submitted a VA Form 21-527, Income-Net Worth and 
Employment Statement.  He reported that he was born in March 
1953 and had a high school education.  He stated that he had 
had not worked since 1974 when he was on active duty.  He 
stated that he was unable to work because of headaches, back 
pain, stomach and psychiatric problems.

VA examinations were conducted in August 1990.  During a 
gastrointestinal evaluation the veteran complained of 
heartburn, epigastric burning, a small appetite, and 
occasional nausea and vomiting.  An upper gastrointestinal 
series that revealed no evidence of constrictive lesions of 
the esophagus, no hiatal hernia, gastroesophageal reflux, 
normal stomach, no deformity of the duodenal bulb, but there 
was unconfirmed evidence of a filling defect in the region of 
the pyloric canal which could have represented a very small 
adenomatous polyp.  The diagnoses were history of chronic 
gastritis and questionable polyp. 

During the orthopedic examination the veteran complained of 
back pain with radiation into the hips.  He reported he had 
much difficulty getting out of the bed in the morning. The 
pain apparently worsened with activity.  

The examination showed flattening of the lumbar lordosis, 
exquisite tenderness to pressure over paravertebral 
musculature.  The range of motion was flexion to 60 degrees, 
extension 0 degrees, lateral flexion 20 degrees, and rotation 
30 degrees bilaterally.  There was no atrophy or no weakness.  
There was evidence of severe muscle spasms.  Straight leg 
raising elicited back pain at 60 degrees.  The veteran was 
normal neurologically.  The diagnosis was lumbar-dorsal 
paravertebral fibromyositis and degenerative joint disease of 
the spine.

During a psychiatric examination the veteran reported 
difficulty sleeping.  He was taking medication.  He was 
married with four children.  His wife worked and he remained 
alone during the day.  He was unable to deal with the 
children.  He was unable to tolerate noises etc.  He did not 
have problems with the neighbors or police.  

The examination showed that the veteran was well groomed and 
well nourished.  He maintained a rather perplexed facial 
expression during the course of the examination as if he were 
scared of something.  He was not spontaneous but did respond 
to questioning.  His answers were basically relevant and 
coherent.  He complained of hypnagogic hallucinations of 
voices calling his name with no one present.  He was rather 
avoidant with othwer people.  He liked to be home most of the 
time either at home or wandering by himself outside.  He was 
found not to be actively delusional or hallucinating.  Hiss 
affect was rather inadequate.  His mood was withdrawn.  He 
was oriented to person and place and poorly to time. His 
memory was difficult to evaluate but he was poor with details 
any way.  His judgment seemed fair to poor and his insight 
was very poor.  Following a review of the claims folder the 
diagnosis was dysthymic disorder, chronic.  His level of 
functioning was poor.  He was mentally competent to handle VA 
funds.

In December 1990, the RO denied entitlement to a pension.  
The RO assigned a 30 percent rating for the veteran's 
psychiatric disorder, a 20 percent rating for his back 
disorder, and 10 percent for his gastrointestinal problem.  
The following disabilities were noncompensable:  
postoperative status right inguinal hernia, gallbladder 
disease by history, hydrocele, status post lumbar puncture 
cephaleas; and atypical chest pain.  The combined evaluation 
was 50 percent.

At a hearing conducted in May 1991 at the RO the veteran 
testified that he had back pains, stomach pains and "nerves, 
and that they prevented him from working.  He reported that 
on some days he was unable to get out of bed due to back 
pain.  His wife provided testimony describing the severity of 
his disabilities.

VA examinations were conducted in June 1991.  During the 
neurological examination the veteran complained of headaches, 
stomach problems, and back pain.  The examination showed 
severe lumbosacral paravertebral spasms and limited forward 
flexion due to pain.  The assessment was chronic cervical and 
lumbosacral myositis producing suboccipital headaches that 
radiated to the whole head.  The examiner added that spinal 
headaches can't be so prolonged; mental condition added to 
his chronic pain (is chronically anxious).

A psychiatric examination showed the veteran complained of 
almost daily headaches with occasional dizziness.  On 
occasion he had to stay in bed due to the headaches.  He 
described depressive symptoms and anxiety.  He reported being 
disturbed by voices that he heard calling his name when he 
was about to fall a sleep at night.  He related poorly to 
other people.  He spent his days alone at home.

The examination showed that the veteran came to the interview 
rather careless in his physical appearance and personal 
hygiene.  At time he was not sure of his answers but they 
were relevant and coherent.  His thought content dealt mostly 
with a description of his symptom of anxiety, depression, and 
hypnagogic hallucinations.  He was not delusional and was not 
actively hallucinating.  He had no active suicidal or 
homicidal ideas.  He was isolated and apparently not 
interested in doing anything.  His affect was adequate.  His 
mood was scared, apprehensive and tense.  He was oriented, 
but was unable to remember detail.  His judgment was fair to 
poor and insight was very poor.  The diagnosis was depressive 
disorder, not otherwise specified.  The level of functioning 
was assessed at fair to poor.  

Subsequently he continued to receive treatment at VA and 
private facilities for his psychiatric disorder.  From 
September to November 1993 the veteran received treatment at 
a VA facility primarily for low back pain.  Physical therapy 
records describe the back pain as severe and indicate that he 
was limping. 

In July 1995 the Board remanded the pension issue to the RO 
for further development, to include current VA examination.

A VA examination was conducted in November 1996.  A general 
medical evaluation showed moderate spasm and tenderness of 
the paravertebral cervical and lumbosacral muscles with loss 
of lumbar lordosis.  No limitation of motion of the cervical 
spine was present.  Forward bending of the lumbar spine was 
measured to 60 degrees, rotation was 20 degrees, lateral 
flexion was 30 degrees, and straight leg raising was 
negative.  The diagnoses were chronic cervical and 
lumbosacral fibromyositis, chronic gastritis by history, and 
right inguinal herniorrhaphy scar.

A psychiatric examination showed that the veteran complained 
of headaches and back pain.  He indicated that he hears his 
name called and sees shadows at times.  He reported 
forgetting many things.  The evaluation showed that the 
veteran was clean, adequately dressed and groomed.  He was 
alert and orient in time, place, and person.  His mood was 
anxious and somewhat depressed.  His affect was blunted. His 
attention and concentration were good.  He had a fair memory.  
His speech clear and coherent and his insight and judgment 
were fair.  He exhibited good impulse control and was without 
hallucinations, suicidal or homicidal ideation.  The 
diagnoses were dysthymia and schizophrenia by history.  A 
Global Assessment of Functioning (GAF) score of 60 was 
assigned. 

A social and industrial survey was conducted in February 1997 
in conjunction with the psychiatric examination.  The social 
worker stated that the veteran's medical and psychiatric 
disabilities made him unable to sustain good interpersonal 
relationships or gainful employment as expressed by the 
veteran, his family, and neighbors.  Collaterals observed a 
marked pattern of deterioration and isolation of the veteran.  

Subsequently, the VA psychiatric examiner rendered an opinion 
that based on the current evaluation and social and 
industrial survey the veteran had serious impairment in the 
laboral, vocational, and social areas.

A VA examination was conducted in March 1998.  The report of 
that examination reflects the veteran complained of mild 
cervical pain with radiation to the shoulders, a heaviness 
sensation in the arms, and moderate low back pain associated 
with occasional numbness of the legs.  Pain was precipitated 
by sitting or standing for a long time, and was relieved by 
rest.  He reported that he remained unemployed and could no 
longer work in a supermarket.  Range of motion of the 
cervical spine was normal.  Range of motion of the lumbar 
spine revealed forward flexion to 65 degrees, backward 
extension to 10 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 25 degrees.  The 
examiner added that there was no painful motion in the 
cervical spine, but that there was painful motion in the 
lumbar spine in all movements from the last degree on the 
range of motion measured that day.  The examiner explained 
that there was moderate objective evidence of painful motion 
on all movements of the lumbar spine, but none in the 
cervical spine.  There was moderate muscle spasm objectively 
on cervicolumbar paravertebral muscles, and moderate 
tenderness to palpation there.  

The examination further showed no weakness in the arms or 
legs, and no postural abnormalities or fixed deformities of 
the back were noted.  The veteran's gait was described as 
normal.  He had positive straight leg raising in both legs.  
Muscle reflexes in the arms and legs were +2 bilateral and 
symmetric, but no muscle atrophy noted in either upper or 
lower extremities, and no pathological reflex.  The diagnosis 
was chronic cervical and lumbosacral fibromyositis.  

In October 1998 the RO granted a nonservice-connected pension 
effective from March 17, 1998.  The veteran's compensable 
disabilities were assigned the following ratings: chronic 
lumbosacral fibromyositis, 40 percent; dysthymia with a 
history of schizophrenia, 30 percent; chronic cervical 
fibromyositis, 10 percent; and his gastrointestinal disorder, 
10 percent.  The combined rating was 70 percent.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete these claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified of 
the criteria for an earlier effective date in the April 1999 
statement of the case. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any evidence that 
might aid his claim which has not been obtained or that might 
be pertinent to the bases of the denial of ratings higher 
than those deemed appropriate by the Board. VA has satisfied 
its duties to notify and to assist the appellant with regard 
to the claim.  Thus the Board finds that the current decision 
is not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Secretary shall pay pension to each veteran of a period 
of war who meets the service requirements and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his willful misconduct.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.342 (2000).  

The law authorizes payment of pension to a veteran of a war 
who has more than 90 days of active wartime service and who 
is permanently and totally disabled. 38 U.S.C.A. §§ 1502, 
1521 (West 1991).  Permanent and total disability ratings for 
pension purposes are authorized for disabling conditions not 
the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.342 (2000).  Total disability will be considered 
to exist where there is permanent impairment of mind or body, 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the veteran.  38 C.F.R. § 3.340.

The disability requirements are met if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  38 C.F.R. § 4.16 
(2000).

Objective criteria to establish permanence of a disability 
are provided in 38 U.S.C.A. § 1502 (West 1991).  A finding of 
permanent and total disability is warranted where the person 
experiences any disability, which is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 (2000), which also adds that the total 
rating is based primarily upon the average impairment in 
earning capacity, i.e., the economic or industrial handicap 
which must be overcome.  In addition, 38 U.S.C.A. § 
1502(a)(2) (West 1991) essentially provides that permanent 
and total disability may exist in any disorder determined by 
the VA Secretary to be of such a nature and extent as to 
justify that persons suffering therefrom are permanently and 
totally disabled.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The effective date of an award of VA nonservice-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose. 38 U.S.C.A. § 5110; 38 C.F.R.§ 3.400(b).  

For a claim received on or after October 1, 1984, except as 
provided by (b)(1)(ii)(B) the date of receipt of the claim.  
38 C.F.R. § (b)(1)(ii).

If, within one year from the date on which the veteran first 
became permanently and totally disabled, the veteran files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the disability pension may be effective from the 
date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  For the purposes of this subparagraph, the 
presumptive provisions of § 3.342(a) do not apply.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2000).

In addition, the provisions of 38 C.F.R. § 3.151(b) state 
that a pension award may not be effective prior to the date 
of receipt of the pension claim unless the veteran 
specifically claims entitlement to retroactive benefits, but 
the claim for retroactive benefits must be received by VA 
within one year from the date on which the veteran became 
permanently and totally disabled.

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim. 
Such informal claim must identify the benefit sought. Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155 
(2000).

Diagnostic Code 9405 provides for the evaluation of a 
dysthymic disorder.  A 30 percent evaluation is warranted, 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
the veteran has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or the veteran is demonstrably 
unable to obtain or retain employment.

During the course of the appeal, the rating criteria for 
psychiatric disorders was revised effective in November 1996.  
The United States Court of Appeals for Veterans Claims Court 
has held that where the law changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990). The 
Board finds that the old rating criteria is more favorable to 
the appellant.

To summarize in October 1998 the RO granted a non-service 
connected pension effective from March 17, 1998, the date of 
the VA examination, which was considered to be the date 
entitlement arose.

In this regard, at the time the veteran submitted his claim 
on April 11, 1990 he had been receiving on going treatment 
for his psychiatric illness.  The August 1990 VA examination 
showed that his affect was rather inadequate and his mood was 
withdrawn.  Additionally, he was not oriented to time.  Also, 
his judgment seemed fair to poor and his insight was very 
poor.  The diagnosis was dysthymic disorder, chronic and the 
examiner stated that the level of functioning was poor.  
Following the June 1991 examination the examiner indicated 
that the level of function was fair to poor.  The November 
1996 VA psychiatric examination showed that, although he was 
oriented to time, he was anxious and depressed.  Additionally 
his affect was blunted.  After reviewing the evidence the 
Board finds that at the time of the veteran's claim in April 
1990, the veteran's dysthymic disorder resulted in severe 
social and industrial impairment and warranted an evaluation 
of 70 percent under the old rating criteria.  Thus the 
schedular requirements for the award of pension benefits have 
been met.

The veteran's other major disability is his back disorder 
most recently diagnosed as cervical and lumbosacral 
fibromyositis.  In this regard the four VA examination have 
all confirmed the presence of back pain, muscle spasms, 
limitation of motion of the lumbar spine, and tenderness.  
Additionally the examiners in August 1990 and June 1991 
described the muscle spasms as severe.  The veteran has also 
complained of headaches and gastrointestinal problems.

After reviewing the medical evidence in conjunction with the 
veteran's work history, age, and education, it is the 
judgment of the Board that at the time of the receipt of his 
claim on April 11, 1990, the veteran's disabilities prevented 
him from obtaining and maintaining substantially gainful 
employment.  The Board notes that during the VA examination 
in March 1998 the veteran indicated that he could no longer 
work in the supermarket.  However, the veteran reportedly did 
not work from 1974 to February 1997.  As such the Board is 
satisfied that any employment between February 1997 to March 
1998 was marginal and is not considered substantially gainful 
employment.  There is no basis for an earlier effective date.  
The veteran did no apply for a retroactive award per 38 
C.F.R. § 3.400(b)(1)(ii)(B) (2000) nor is there any evidence 
of an informal claim submitted prior to April 11, 1990.  
According the Board finds that the effective date for the 
grant the non-service connected pension is April 11, 1990, 
the date of receipt of claim.


ORDER

An earlier effective date of April 11, 1990 for the award of 
non-service-connected pension benefits is granted.  



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

